     Case 7:19-cv-09764-KMK-PED Document 25 Filed 03/31/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BRIAN TREMATORE PLUMBING & HEATING,
 INC.,

                               Plaintiff,
                                                                No. 19-CV-9764 (KMK)
        v.
                                                                 OPINION & ORDER
 WALSH CONSTRUCTION GROUP, LLC, et al.,

                               Defendants.



Appearances:

David Russell Wise, Esq.
Mackey Butts & Wise
Millbrook, NY
Counsel for Plaintiff

Joshua E. MacKey, Esq.
Rivkin Radler LLP
Poughkeepsie, NY
Counsel for Plaintiff

James Joseph Barriere, Esq.
Chad Justin Caplan, Esq.
Hinckley Allen Snyder, LLP
Albany, NY
Counsel for Defendants

KENNETH M. KARAS, District Judge:

       Brian Trematore Plumbing & Heating, Inc. (“Plaintiff”) brings this Action against Walsh

Construction Group, LLC and Consigli Construction Co., Inc. (“Defendants”), alleging breach of

a construction subcontract, quantum meruit, negligent misrepresentation, trust fund diversion,

cardinal change, and constructive contract rescission. (Second Am. Compl. (“SAC”) (Dkt. No.

16).) Before the Court is Defendants’ Motion To Dismiss (the “Motion”) pursuant to Federal
      Case 7:19-cv-09764-KMK-PED Document 25 Filed 03/31/21 Page 2 of 14




Rule of Civil Procedure 12(b)(6). (Not. of Mot. (Dkt. No. 19).) For the reasons that follow, the

Motion is granted in part and denied in part.

                                          I. Background

       A. Factual Background

       The following facts are taken from Plaintiff’s Second Amended Complaint (“SAC”).

They are assumed to be true for purposes of adjudicating the instant Motion.

       This dispute relates to the construction of a medical center in Poughkeepsie, NY (the

“Project”). (SAC ¶¶ 1, 10.) Defendants have contracted to be construction managers of the

Project (pursuant to the “Prime Contract”), which is owned by Nuvance Health Inc. (the

“Owner”). (Id. ¶ 9.) On January 13, 2017, Plaintiff subcontracted with Defendants (pursuant to

the “Subcontract”) to install plumbing at the Project for $17,895,000, excluding amounts related

to change work orders. (Id. ¶¶ 8, 13.)1

       Plaintiff alleges seven causes of action. (See generally id.) Defendants move to dismiss

only three of them: breach of contract due to defective design, quantum meruit, and negligent

misrepresentation.

       With regard to its defective design claim, Plaintiff alleges that CallisonRTKL

(“CRTKL”) designed the project. (Id. ¶ 22.) CRTKL provided its design to the Owner, which

provided the design to Defendants. (Id. ¶¶ 18, 22.)2 Per the Subcontract, the Project design was

to be a certain level of development known as LOD300. (Id. ¶ 20.) “From the very outset of




       1
           The scope of Plaintiff’s work increased after the Owner announced on February 7, 2018
that it planned to build an eight-floor building rather than a seven-floor building. (SAC ¶¶ 12,
14.)
       2
        Defendants did not provide this design to Plaintiff until after Plaintiff had signed the
Subcontract. (Id. ¶ 19.)


                                                 2
      Case 7:19-cv-09764-KMK-PED Document 25 Filed 03/31/21 Page 3 of 14




work on the Project,” Plaintiff realized that the level of development for the design “was not as

promised in the Subcontract,” and an independent expert confirmed this view. (Id. ¶¶ 21, 28–

30.) The design was riddled with defects. For example, water and medical gas piping did not fit

in the allocated space for large sections of the Project, (id. ¶ 31); the sanitary pipe outlet at the

base of each of the 284 patient room toilets was directly above structural steel framing, (id.

¶¶ 32–33); the design had no ionization system to prevent legionella, (id. ¶¶ 37–39); HVAC

systems and electrical components were improperly located, (id. ¶ 54); and other mechanical,

electrical, and carpentry work interfered with installing headwalls and gas service outlet boxes

and panels in patient rooms, (id. ¶¶ 56, 58). In addition, water was not on site until after August

9, 2019, requiring Plaintiff to perform smoke rather than water testing on the plumbing system,

which caused delay and further expense. (Id. ¶¶ 41, 55.) Plaintiff further alleges that Defendants

wastefully instructed it to use an unnecessarily difficult route for canopy drains. (Id. ¶¶ 49–51.)

It further alleges that Defendants failed to adequately respond to Plaintiff’s notice of design

defects, including the toilet outlets located above the structural steel framing, (id. ¶ 35), and the

interference of mechanical, electrical, and carpentry work with installing headwalls and gas

service outlet boxes and panels, (id. ¶ 57).

        With regard to its quantum meruit claim, Plaintiff alleges that, due to the Project’s

defective design, Plaintiff submitted 109 change orders. (Id. ¶¶ 42–43.) Defendants failed to

approve many of these change orders. (Id. ¶ 44.) Plaintiff lists five unapproved change orders

related to supply piping clarifications, damage to the framing podium and framing tower,

relocation of 2-inch waste risers and other piping and fittings, and other changes. (Id. ¶¶ 45, 79.)

Plaintiff performed this work, which it values at $363,332.93, even though the change orders are




                                                   3
        Case 7:19-cv-09764-KMK-PED Document 25 Filed 03/31/21 Page 4 of 14




unapproved and unresolved, and thus not incorporated into the Subcontract. (Id. ¶¶ 77–78, 80–

81.)3

         With regard to its negligent misrepresentation claim, Plaintiff alleges that Defendants

negligently misrepresented the Project’s design, sequencing, scheduling, and coordination,

causing Plaintiff damage. (Id. ¶ 92.)

         Plaintiff alleges four other causes of action. It alleges breach of contract due to improper

back charges and cuts of $13,278,432. (Id. ¶ 66.) For example, Defendants inappropriately cut

an invoice submitted by Plaintiff for hardware, including shower diverters, (id. ¶¶ 67–68), and

back charged Plaintiff for fireproofing, (id. ¶ 69). These back charges were caused by

Defendants’ poor project planning and management, including their failure to timely reply to the

390 requests for information (“RFIs”) submitted by Plaintiff to Defendants. (Id. ¶¶ 62, 64–65.)

This failure threw off the sequencing of Plaintiff’s work, and prevented it from completing

certain work. (Id. ¶¶ 70, 73–74.) Plaintiff alleges that Defendants diverted $5,469,126.07 of

funds owed to it, in violation of the New York State Lien Law, (id. ¶¶ 93–111), that Defendants’

unanswered work orders and the inadequate level of design amounted to a cardinal change, (id.

¶¶ 112–22), and that the Subcontract was constructively rescinded in part because Plaintiff never

received a LOD300 level of design as it required, (id. ¶¶ 123–40).

         Plaintiff seeks damages, costs, and attorneys’ fees, additional relief related to its cause of

action pursuant to the New York State Lien Law, and interest. (Id. at 21–23.)4



         3
          Plaintiff alleges that Defendants have failed to approve several additional change
orders, including related to an ionization system, (id. ¶ 37), and a triple reinstallation of pipe
hangers, (id. ¶ 53). It is not clear whether these unapproved change orders are among the five
included in those mentioned previously. (See id. ¶¶ 45, 79.)
         4
         Here the Court refers to the ECF-generated page numbers in the upper right-hand corner
of the page.


                                                   4
      Case 7:19-cv-09764-KMK-PED Document 25 Filed 03/31/21 Page 5 of 14




       B. Procedural Background

       While Plaintiff’s initial Complaint is dated October 22, 2019, it was filed on October 23,

2019. (Dkt. No. 1.) Plaintiff filed its First Amended Complaint a month later, on November 22,

2019. (Dkt. No. 9.) On December 17, 2019, Defendants submitted a pre-motion letter seeking

leave to file a motion to dismiss Plaintiff’s defective design, quantum meruit, and negligent

misrepresentation claims. (Dkt. No. 10.) Plaintiff responded by letter dated December 19, 2019,

(Dkt. No. 13), and the Court ordered a pre-motion conference, (Dkt. No. 15). At the February 6,

2020, pre-motion conference, the Court provided Plaintiff one week to file a second amended

complaint. (See Dkt. (minute entry for Feb. 6, 2020).) Plaintiff complied, filing its SAC on

February 13, 2020. (SAC.) On February 19, 2020, Defendants filed a letter requesting that the

SAC be struck or, in the alternative, that the Court order a briefing schedule on their Motion To

Dismiss. (Dkt. No. 17.) The Court ordered a briefing schedule the next day. (Dkt. No. 18.)

Defendants submitted the Motion on March 10, 2020. (Not of Mot.; Affirmation of James J.

Barriere, Esq. in Supp. of Mot. (“Barriere Affirmation”) (Dkt. No. 20); Mem. of Law in Supp. of

Mot. (“Defs.’ Mem.”) (Dkt. No. 21).) On March 24, 2020, Plaintiff opposed. (Affirmation of

Joshua E. MacKey, Esq. in Opp’n to Mot. (“MacKey Affirmation”) (Dkt. No. 22); Mem. of Law

in Opp’n to Mot. (“Pl.’s Mem.”) (Dkt. No. 23).) Defendants filed their Reply on March 31,

2020. (Reply Mem. of Law in Further Supp. of Mot. (“Defs.’ Reply”) (Dkt. No. 24).)

                                            II. Analysis

       A. Standard of Review

       When ruling on a Rule 12(b)(6) motion to dismiss, the Court must accept all factual

allegations in the complaint as true and draw all reasonable inferences in the plaintiff’s favor.

Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014). The Court, however, is not required to credit




                                                 5
      Case 7:19-cv-09764-KMK-PED Document 25 Filed 03/31/21 Page 6 of 14




“mere conclusory statements” or “[t]hreadbare recitals of the elements of a cause of action.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Id. at 678 (quotation

marks omitted). A claim is facially plausible “when the plaintiff pleads factual content that

allows the [C]ourt to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. Specifically, the plaintiff must allege facts sufficient to show “more

than a sheer possibility that a defendant has acted unlawfully,” id., and if the plaintiff has not

“nudged [his] claims across the line from conceivable to plausible, [the] complaint must be

dismissed,” Twombly, 550 U.S. at 570.

        On a Rule 12(b)(6) motion to dismiss, the question “is not whether a plaintiff will

ultimately prevail but whether the claimant is entitled to offer evidence to support the claims.”

Sikhs for Justice v. Nath, 893 F. Supp. 2d 598, 615 (S.D.N.Y. 2012). Accordingly, the “purpose

of Federal Rule of Civil Procedure 12(b)(6) is to test, in a streamlined fashion, the formal

sufficiency of the plaintiff’s statement of a claim for relief without resolving a contest regarding

its substantive merits.” Halebian v. Berv, 644 F.3d 122, 130 (2d Cir. 2011) (quotation marks

omitted). To decide the motion, the Court “may consider the facts as asserted within the four

corners of the complaint together with the documents attached to the complaint as exhibits, and

any documents incorporated in the complaint by reference.” Peter F. Gaito Architecture, LLC v.

Simone Dev. Corp., 602 F.3d 57, 64 (2d Cir. 2010) (quotation marks omitted).

        B. Application

        Defendants argue that Plaintiff’s design defect claim should be dismissed because

Plaintiff does not allege that Defendants had control over the design, (Defs.’ Mem. 5–6); that




                                                   6
      Case 7:19-cv-09764-KMK-PED Document 25 Filed 03/31/21 Page 7 of 14




Defendant’s quantum meruit claim is barred by the Subcontract, (id. at 7–9); and that Plaintiff’s

negligent misrepresentation claim fails because Plaintiff does not allege a duty independent of

the Subcontract, (id. at 10–11), and because Plaintiff does not allege any specific false

statements, (id. at 11–12). The Court considers each argument to the extent necessary.

                 1. Design Defect

          Defendants argue that Plaintiff’s design defect claim should be dismissed because

Plaintiff does not allege that Defendants had control over the design. (Id. at 5–6.) The Court

agrees.

          Defendants rely primarily on the New York Court of Appeals’ case Triangle Sheet Metal

Works, Inc. v. James H. Merritt & Co., which holds that “absent a contractual commitment to the

contrary, a prime contractor is not responsible for delays that its subcontractor may incur unless

those delays are caused by some agency or circumstance under the prime contractor’s direction

or control.” 588 N.E.2d 69, 70 (N.Y. 1991) (citation omitted). The Triangle Sheet Metal court

continued that “[i]f a subcontractor wants a prime contractor to be a guarantor of job

performance, it should bargain for the inclusion in its subcontract of a provision to that effect.”

Id. At least one court has suggested that this principle applies to delays caused by design

defects. See Phoenix Elec. Contracting, Inc. v. Lehr Const. Corp., 631 N.Y.S.2d 146, 146–47

(App. Div. 1995) (finding no general contractor liability for “delay damages allegedly sustained

by . . . the electrical subcontractor[] as a result of . . . design and engineering changes ordered . . .

after commencement of the project”). The Second Circuit has recognized Triangle Sheet Metal

as a rule for “apportioning damages according to the relative fault of” the general contractor.

Thalle Const. Co. v. Whiting-Turner Contracting Co., 39 F.3d 412, 418 (2d Cir. 1994); see also

Port Chester Elec. Const. Corp. v. HBE Corp., 978 F.2d 820, 822 (2d Cir. 1992) (directing the




                                                   7
      Case 7:19-cv-09764-KMK-PED Document 25 Filed 03/31/21 Page 8 of 14




district court to “determine which, if any, of the alleged delays were attributable in whole or in

part to [the general contractor], and limit [the plaintiff’s] recovery accordingly”). At the motion

to dismiss stage, Plaintiff could satisfy this standard by alleging “that [Defendants] caused the

delay damages.” William A. Gross Const. Assocs., Inc. v. Am. Manufacturers Mut. Ins. Co., No.

07-CV-10639, 2009 WL 427280, at *8 (S.D.N.Y. Feb. 23, 2009).

       Plaintiff’s Opposition cites only irrelevant case law. (See Pl.’s Mem. 3–8.) First, it cites

a case concluding that actual notice cured a plaintiff’s failure to comply with a contractual notice

clause. U.S. for Use & Benefit of Petrocelli Elec. Co. v. Crow Const. Co., No. 93-CV-8387,

1999 WL 791683, at *4 (S.D.N.Y. Oct. 5, 1999). (See Pl.’s Mem. at 4.) Second, it cites the

same case describing when a “no damages for delay” contractual provision can be ignored.

Crow Const. Co., 1999 WL 791683, at *5; see also U.S. for Use & Benefit of Evergreen Pipeline

Const. Co. v. Merritt Meridian Const. Corp., 95 F.3d 153, 167 (2d Cir. 1996) (same); Arnell

Constr. Corp. v. N.Y.C. Sch. Constr. Auth., 112 N.Y.S.3d 169, 172–73 (App. Div. 2019)

(explaining limits to “no damages for delay” contractual provisions). (See Pl.’s Mem. 4–7.)

Neither a notice clause nor a “no damages for delay” clause is at issue in the Motion. (See Defs.’

Reply 1–3.) Nor does the court in Crow Const. Co. suggest that “notifying a prime contractor of

alleged deign defects could make a prime contractor liable for an entire project design,” a

holding that Defendants’ correctly argue would render meaningless the rule from Triangle Sheet

Metal. (Id. at 2.)

       Plaintiff refers to contractual provisions suggesting that Defendants own the Project

design. (See Pl.’s Mem. 6–7; see also Barriere Affirmation Ex. B (“Subcontract”) 21 (Dkt. No.




                                                 8
      Case 7:19-cv-09764-KMK-PED Document 25 Filed 03/31/21 Page 9 of 14




20-4).)5 However, the SAC does not allege that such ownership makes Defendants responsible

for design defects. (See generally SAC.) Nor does the Subcontract suggest as much on its face.

Indeed, the referenced provision appears to simply reserve to Defendants various rights,

including “unrestricted use of the models and sale of the models to third parties for their

unrestricted use.” (Subcontract 21 (Dkt. No. 20-4).)

       Finally, Plaintiff does not allege that it “bargain[ed]” for Defendants “to be . . .

guarantor[s] of job performance.” Triangle Sheet Metal, 588 N.E.2d at 70. Thus, Plaintiff’s first

cause of action for defective design is dismissed.6

               2. Quantum Meruit

       Defendants argue that Plaintiff cannot maintain its cause of action for quantum meruit

because of the Subcontract. (Defs.’ Mem. 7–9.) At this early stage, the Court disagrees.

       “Recovery under the theory of quantum meruit is not appropriate where . . . an express

contract governed the subject matter involved.” Parker Realty Grp., Inc. v. Petigny, 929 N.E.2d

387, 387 (N.Y. 2010); see also Clark-Fitzpatrick, Inc. v. Long Island R.R. Co., 516 N.E.2d 190,

193 (N.Y. 1987) (holding, where the plaintiff chooses to perform on the contract and sue to

recover damages, that it is “limited to recovery of damages on the contract, and may not seek

recovery based on an alleged quasi contract”). Courts have extended this principle to



       5
         In referring to the Subcontract, the Court refers to the ECF-generated page number in
the upper right-hand corner along with the docket number.
       6
          The Motion focuses narrowly on Defendants’ lack of involvement with “the incomplete
and incorrect design provided by the Owner.” (Defs.’ Mem. 3.) Thus, this Opinion & Order
takes no position on Plaintiff’s allegations about Defendants’ conduct that are made under the
heading of its defective design cause of action, but realleged in its subsequent causes of action.
These include that Defendants failed to approve change orders, (SAC ¶¶ 37, 45, 53), gave
wasteful instructions, (id. ¶¶ 49–51), and failed to respond to Plaintiff’s notices of design defects,
(id. ¶¶ 35, 57).



                                                  9
     Case 7:19-cv-09764-KMK-PED Document 25 Filed 03/31/21 Page 10 of 14




circumstances “where there exists a contract governing how payment for extra work will be

determined.” Aviv Const., Inc. v. Antiquarium, Ltd., 687 N.Y.S.2d 344, 345 (App. Div. 1999);

see also Gemma Power Sys., LLC v. Exelon W. Medway II, LLC, No. 19-CV-705, 2019 WL

3162088, at *5 (S.D.N.Y. July 1, 2019) (same); LeChase Constr. Servs., LLC v. Escobar Constr.,

Inc., No. 18-CV-1021, 2019 WL 2743637, at *8–9 (N.D.N.Y. July 1, 2019) (dismissing quantum

meruit claim where “the [s]ubcontract . . . contemplated extra work”), reconsideration denied,

2019 WL 6836990 (N.D.N.Y. Dec. 16, 2019). Defendants argue that the Subcontract contains

such a clause. (See Subcontract 7 (Dkt. No. 20-2) (“No . . . adjustment [in the Subcontract

amount or schedule of work] shall be made for any such changes performed by the [Plaintiff]

that have not been so ordered by the [Defendants] in writing.”).)

       However, “[w]here there is a bona fide dispute as to [1] whether a relevant contract exists

or [2] covers the disputed issue . . . courts have permitted plaintiffs to pursue both unjust

enrichment and breach of contract claims.” Marshall v. Hyundai Motor Am., 51 F. Supp. 3d 451,

471–72 (S.D.N.Y. 2014). In such circumstances, courts regularly allow plaintiffs “to plead both

contract and quasi-contract claims in the alternative.” Beach v. Touradji Cap. Mgmt. L.P., 927

N.Y.S.2d 41, 42 (App. Div. 2011); Gemma Power Sys., 2019 WL 3162088, at *12 (holding that

“at an early stage in litigation, it may be possible to plead both [a quasi-contract claim and a

breach of contract claim] in the alternative—provided there is” one of several types of dispute,

including “a bona fide dispute about the existence of a contract” or “a bona fide dispute about

whether the contract covers the full scope of a plaintiff’s allegations”); Szymczak v. Nissan N.

Am., Inc., No. 10-CV-7493, 2011 WL 7095432, at *20 (S.D.N.Y. Dec. 16, 2011) (holding that,

even though “[u]nder New York law, a party cannot be successful on both a breach of contract

claim and a claim for unjust enrichment,” that “[the] [p]laintiffs’ alternative claims for breach of




                                                 10
     Case 7:19-cv-09764-KMK-PED Document 25 Filed 03/31/21 Page 11 of 14




contract and for unjust enrichment can and should survive to discovery, and . . . will not be

dismissed for having been pleaded in the alternative”); Air Atlanta Aero Eng’g Ltd. v. SP

Aircraft Owner I, LLC, 637 F. Supp. 2d 185, 195–96 (S.D.N.Y. 2009) (“Courts have permitted

pleading in the alternative in the face of a written agreement, however, when there is a dispute as

to the agreement’s validity or enforceability.”). Plaintiff argues that the Subcontract does not

cover unapproved and unresolved change orders. (Pl.’s Mem. 9.)

       While the Parties’ briefing focuses on whether the Subcontract covers the unapproved

and unresolved change orders, the Court takes no stance on this issue, because at this stage the

validity of the Subcontract remains in dispute. Plaintiff’s sixth and seventh causes of action—

alleging a cardinal change and constructive contract rescission—both claim that the Subcontract

is invalid. (See SAC ¶¶ 112–40.) If Plaintiff prevails on one or both of these causes of action, it

may be able to recover in quantum meruit. See Laquila Grp., Inc. v. Hunt Const. Grp., Inc., 997

N.Y.S.2d 99, 2014 WL 2919334, at *11–12 (N.Y. Sup. 2014) (“As the plaintiff’s surviving

cardinal-change claim preserves the possibility of quasi-contractual recovery, dismissal must

also be denied as to plaintiff’s quantum meruit . . . claims. . . . [T]he finding of an absence of a

valid, enforceable contract, a prerequisite to quantum meruit recovery, would inherently render

[the Subcontract’s extra work clause] unenforceable . . . .”); Eli Attia Architects v. Safra, No. 94-

CV-2928, 1996 WL 480721, at *6 (S.D.N.Y. Aug. 23, 1996) (“The doctrine of quantum meruit

allows a plaintiff to recover even where an express contract has been rescinded . . . .”).7 Thus, at

this early stage, the Court declines to dismiss Plaintiff’s quantum meruit claims.



       7
          The Court likewise rejects Defendants’ argument that, because it explicitly incorporates
Plaintiff’s breach of contract claims, Plaintiff’s quantum meruit count is “internally inconsistent
and subject to dismissal.” (See Defs.’ Mem. 8.) See Aviv Constr., 687 N.Y.S.2d at 345. The
Court will not adopt this unnecessarily formalist view at the cost of not allowing Plaintiff to
plead alternative theories of liability. See Kruse v. Wells Fargo Home Mortg., Inc., 383 F.3d 49,


                                                  11
     Case 7:19-cv-09764-KMK-PED Document 25 Filed 03/31/21 Page 12 of 14




               3. Negligent Misrepresentation

       Defendants argue that Plaintiff’s negligent misrepresentation claim fails because it does

not allege a duty independent of the Subcontract, (Defs.’ Mem. 10–11), and because Plaintiff

does not allege any specific false statements, (id. at 11–12). The Court agrees with Defendants’

second argument, and thus does not address its first.

       To plead a claim for negligent misrepresentation, Plaintiff must allege “(1) the existence

of a special or privity-like relationship imposing a duty on the defendant to impart correct

information to the plaintiff; (2) that the information was incorrect; and (3) reasonable reliance on

the information.” Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 490 (2d Cir. 2014).

       Plaintiff fails to allege that specific representations were incorrect. Instead, it vaguely

alleges “negligent misrepresentation with regard to the Project’s design, sequencing,

scheduling[,] and coordination.” (SAC ¶ 92.) Indeed, the SAC does not allege any specific

representations made by Defendants. (See generally id.) This level of generality does not

plausibly allege a misrepresentation. See Bel Canto Design, Ltd. v. MSS HiFi, Inc., No. 11-CV-

6353, 2012 WL 2376466, at *16 (S.D.N.Y. June 20, 2012) (holding that the plaintiff must allege

“where, when and to whom” a statement was made to “plausibly state[] a claim for relief”); cf. In

re Bernard L. Madoff Inv. Sec. LLC, 531 B.R. 345, 352 (S.D.N.Y. 2015) (affirming a bankruptcy

court’s finding that alleged misrepresentations were “conclusory” where “[the] [c]omplaint [did]

not provide any specific misrepresentations”). The SAC’s most specific claim is that “[t]he

Project design under the Subcontract was to be . . . LOD300,” (SAC ¶ 20), that this level of

development was “promised in the Subcontract,” (id. ¶ 21), and that the Project design did not



55 n.3 (2d Cir. 2004) (“Federal Rule of Civil Procedure 8(e)(2) permits pleading inconsistent
theories in the alternative.”).



                                                 12
     Case 7:19-cv-09764-KMK-PED Document 25 Filed 03/31/21 Page 13 of 14




meet this standard, (id. ¶¶ 28–30). But the SAC does not allege a specific representation

regarding the level of design in the Subcontract. (See SAC.)8,9 And the SAC’s “sparse and

conclusory allegations” do not suffice to plead an actionable misrepresentation. Lenard v.

Design Studio, 889 F. Supp. 2d 518, 531 (S.D.N.Y. 2012). Finally, while the Parties dispute

whether the heightened pleading standard for alleging fraud under Rule 9(b) applies, (Defs.’

Mem. 11–12; Pl.’s Mem. 12), see Fed. R. Civ. P. 9, the Court finds that “even assuming that 9(b)

does not apply, plaintiff should at least identify the statement(s) upon which it is basing the

claim.” @Wireless Enterprises, Inc. v. AI Consulting, LLC, No. 05-CV-6176, 2006 WL

3370696, at *13 n.12 (W.D.N.Y. Oct. 30, 2006).10 Thus, Plaintiff’s negligent misrepresentation

claim is dismissed.

                                          III. Conclusion

       For the foregoing reasons, Defendants’ Motion To Dismiss is granted in part and denied

in part. It is granted with respect to Plaintiff’s defective design and negligent misrepresentation



       8
         Nor is such a representation obvious from reviewing the Subcontract. The Subcontract
does state that “[t]he [Defendants’] Modeling and Building Information Modeling process aims
to improve construction delivery by enhancing quality and creating efficiencies.” (Subcontract
16 (Dkt. No. 20-4).) But this does not appear to promise a particular level of development.
       9
         Because the Court takes no position on Defendants’ alternative argument, it assumes
without deciding that a misrepresentation made within the Subcontract may be the basis of a
negligent misrepresentation claim. Cf. Duane Thomas LLC v. 62 Thomas Partners, LLC, 751
N.Y.S.2d 441, 442 (App. Div. 2002) (finding that the plaintiff could not maintain a cause of
action for fraud because their claim was “based solely on alleged misrepresentations in the
contract . . . [and] the complained-of misrepresentations [were] not collateral or extraneous to the
contract”).
       10
           The Court does not find persuasive cases from prior to Twombly that did not require
that misrepresentations be pleaded with specificity. See, e.g., Bruno v. Shoreline Oil Co., No.
87-CV-9175, 1988 WL 142476, at *4 (S.D.N.Y. Dec. 27, 1988) (holding that a “complaint [that]
sets forth conclusory allegations . . . , but does not allege any specific misrepresentations” is
“sufficient to withstand a motion to dismiss, [but] these allegation alone would most likely not
withstand a motion for summary judgment”).


                                                 13
     Case 7:19-cv-09764-KMK-PED Document 25 Filed 03/31/21 Page 14 of 14




claims. It is denied with respect to Plaintiff’s quantum meruit claim. Because this is the first

adjudication of Plaintiff’s defective design and negligent misrepresentation claims, those claims

are dismissed without prejudice. Plaintiff may file an amended complaint within 30 days of the

date of this Opinion & Order. The Court will hold a conference on June 8, 2021 at 10:00 A.M.

       The Clerk of the Court is respectfully requested to terminate the pending Motion, (Dkt.

No. 19).

SO ORDERED.

DATED:         March 31, 2021
               White Plains, New York
                                                      ____________________________________
                                                      KENNETH M. KARAS
                                                      UNITED STATES DISTRICT JUDGE




                                                14
